Title: General Orders, 15 May 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Tuesday May 15 1781
                            Parole
                            Countersigns
                        
                        Returns of the number of Recruits that have joined each State line, Hazen’s regiment, and the Park of
                            Artillery since the first day of April last (specifying the number of those that were sent back as unfit for service) to
                            be given in to the Adjutant General’s office on thursday next without fail.
                    